 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDPittsburghCoal WorksandUnited Mine Workers ofDECISIONAmerica, District31. Case 6-CA-1715514 February 1985DECISION AND ORDERBy CHAIRMAN DOTSONAND MEMBERSHUNTER AND DENNISOn 11 September 1984 Administrative LawJudgeMarion C. Ladwig issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.IThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions3and to adopt the recommendedOrder.ORDERThe National' Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, PittsburghCoal Works, Monongah, West Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.STATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge. Thiscase was tried at Fairmont, West Virginia, June 6, 1984.The charge was filed by the Union February 29, 1984,1and the complaint was issued April 2 and amended at thetrial.In June the Union lost a second election at the Com-pany's mine by a tie vote. About the end of 1983, five ofthe mine employees became outstanding union supportersin a renewed organizational effort Two months later, allfive of them were laid off and not recalled. The primaryissues arewhether the Company, the Respondent, (a)threatened employees with discharge for supporting theUnion and (b) discriminatorily laid off the five union or-ganizers, in violation of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act.On the entire record,' including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Company, Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Company, a West Virginia corporation, minescoal near Monongah, West Virginia, where 'it annuallyships coal valued over $50,000 directly outside the State.The Company admits and I find that it is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and that the Union is a labororganization, within the meaning of Section 2(5) of theAct.IIALLEGED UNFAIR LABOR PRACTICESThe Respondent has requested oral argument, and the General Coun-sel opposes the request This request is denied as the record, exceptions,and brief adequately present the issues and the positions of the partiesThe Respondent has also requested the Board to reopen the record andthe General Counsel has filed an opposition thereto The Respondent as-serts as newly discovered evidence a posthearing civil action filed inWest Virginia state court by the five laid-off employees The suit allegeswrongful discharge based on a contract or implied contract theory andalleges retaliatory discharges because the employees reported safety vio-lations to state and Federal agencies The Respondent asserts that filingthe state court action impinges on the credibility of the laid-off employ-eesThe Respondent's request to reopen the record is denied The civilsuit filed bythe discrimmatees is not inconsistent with this proceedingand it does not affect the credibility findings because the motion is lack-ing in merit as the statements in the civil complaint by the employees inasserting that they were discharged because they made safety complaintsto state and Federal agencies are conclusionary and self-serving for pur-poses of seeking an award in the state court proceeding See,e g , CapitalParcel Delivery Co,269 NLRB 52 (1984)2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products, 91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3We do not rely on the judge's statement that the layoffs prevented aplanned third election as the record does not establish that a third elec-tion was in fact plannedA. Circumstancesof the LayoffsUntil 1980 Perry Williams(now 74 years of age) waspart owner and superintendent of a union mine. After themine was sold he, as president of the Company, leased apreviously mined deep coal mine and began a nonunionoperation,removing unmined coalThe Company operated three shifts to produce 5000tons of low-sulfur coal each month under contract with apower plant. Any high-sulfur coal that was producedwas sold with difficulty through the Company'sbroker,West Virginia Coals, which advanced money for theCompany's operations.If the 5000 tons of low-sulfur coalwas produced before the end of the month,the practicewas to close the mine, temporarily laying off all the em-ployees(Tr. 231)The mining proved unprofitable while the coal wasbeing mined in previously tunneled areas of the mine.There was much nonproductive"dead time,"largely ne-iAll dates are from June 1983 until May 1984 unless otherwise indicat-ed2The General Counsel's unopposed motion to correct the transcript,dated July 31, 1984, is granted (except "December the 5th" is changed tothe correct date "November the 28th") and received in evidence as'G CExh 4274 NLRB No. 11 PITTSBURGH COAL WORKScessitatedby frequent belt movements (extending theconveyor belts across the old tunnels to transport thecoal to the surface).In February, however, the Company reached a solidblock of coal, estimated to be 8 feet high and coveringabout 4 acres. Mining in this area would permit miningfor longer than a month without a belt movement insteadof every 8 or 10 days as before and enabled the Compa-ny to save on labor costs by eliminating the third shift(the nonproductive dead-work and maintenance shift).On February 20 the Company eliminated the four-manthird shift. But instead of laying off all four of the junioremployees, it laid off only two of them, recalled one ofthe two the next workday to the second shift,and trans-ferred the other two (the least senior employees in themine) to the first shift, expanding it from 9 to 11 employ-ees.Then on February 24 the Company took actions thattheGeneral Counsel alleges were discriminatorily moti-vated.Although the Company had always before re-tainedall the production employees (and closed the minetemporarily if the production goal was reached ahead ofschedule), thistime it laidoff six senior production work-ers from the first and second shifts. One of thesixwas anantiunionemployee whom the Company recalled the fol-lowing week despite his drinking problem. The otherfivewere John Anderson, Williams Evans, Ronald Hill-ing,William Franklin "Frank" Kyer, and James Puccio,the alleged discriminatees who were the outspoken unionsupporters. The Company has not recalled any of them.Thus there was a net layoff of only two employeesfrom the productive shifts. Althoughsix senioremploy-ees were laid off February 24 from the first and secondshifts, the antiunion senior employee was recalled, onejunior third-shift employee was recalled, and two of thethird-shift employees (with theleastseniority)were re-tained,The result was that all the knownantiunionemployeeswere retainedand allfive of the most active union orga-nizerswere eliminated about 3-1/2 months before a thirdelection could be held.The Company contendsin itsbrief that none of theevidence shows that Williams or any of the supervisorsopposed the election of the Union, that the GeneralCounsel has failed to prove any intent to discriminate,and that the layoffs were based solely on economicgrounds.B Earlier Threats of Mine ClosureThere had been two earlier organizing campaigns atthemine. The vote in the first election, held April 23,1982, was 10 to 3 against union representation. After thatelection was set aside (following the filing of union ob-jections), the vote in the second election on June 3, 1983,was a 10-to-10 tie.In both of the earlier campaigns, the employees openlydiscussed their views of the Union in the presence oftheir supervisors.As background evidence, the GeneralCounsel introduced testimony of the Company's antiun-ion response, describing it in his brief as "two years'worth of unlawful statements which the statute of limita-tions protects from prosecution" but which "add depth55and meaning to the unfair labor practices alleged to havebeen committed within the 10(b) period."As miner operator James Puccio credibly testified,Mine Foreman Bernard King Sr told Puccio before the1982 election that Assistant Superintendent Mike Khalilhad informed King "that if the Union won an electionthatPerryWilliams would shut the mine down" (Tr.156). (Neither King nor Khalil testified.)During this 1982 union campaign, roof bolter Kyerwas "deadset" againstthe Union and talked with Presi-dent Perry Williams about the election once or twice aweek before the start of the shift As Kyer credibly testi-fied, he informed Williams that Puccio and others weretrying to get him tosigna union card but that he wasnot going to (Tr. 93). When Williams "said that he didnot understand why the men wanted or needed a union,"Kyer "told him that one of the biggest points that theywere voting for theunion. .was simply because wedid not have thoseninefloating and sick days. That wasthe sore point with the men." (Tr. 56.) Williams hadbeen informing employees when hiring them that hewould follow the Mine Workers contract with BCOA(BituminousCoal Operators' Association) for wages andbenefits, except for nine sick and floating days, paidbirthday, clothing allowance, and retirement (Tr 52, 124,152, 192). After talking with Kyer, Williams granted theemployees this additional benefit, giving the employeesthese 9 "personal days" under the BCOA agreement-but later changed his mind, as discussed later, sparkingthe thirdorganizationaldrive that was in progress at thetime of the layoffs.By the time of the June 9, 1983 election, employeeKyer had become a strong union supporter and was ac-tively campaigning for the Union. On May 25, 1983, hebegan keeping notes of management conduct that heconsideredillegal.Although he answered on cross-exam-ination that he had the notes at the trial, the Companydid not ask to see them (Tr 97). (By his demeanor onthe stand,Kyer impressed me most favorably as anhonest, forthright witness.)On that May 25, as Kyer credibly testified, his helperJoseph Amalett (who was "very vocal in his opposition"to the Union) was present when Second Shift ForemanRobert Darnell Sr. told Kyer that if the mine employeesvoted for the Union,"Perry would shut it down" (Tr.60-61) Again on June 6 and twice on June 8, Darnellrepeated to Kyer and Amalett that if the mine votes forthe Union, "Perry will shut it down." Darnell stated thatPerryWilliamswould either open a new portal atHelen'sRun undera new nameor open Williams' mineunder a newcompany. (Tr. 62.) Although employeeJohn Anderson could not remember the exact dates, hecredibly testified that Darnell repeatedly stated that themine would notoperateas a unionmine and that "they'deither put in another portal at Helen's Run or move overand open upa mine atthe old Williams' mine" (Tr 128-129).On June 9, after the election, Foreman Darnell wentto the bolt machine and told Kyer and Amalett that itwas a tievote, 10 to 10; that "you're lucky that it tied,or we would all be looking for a job"; that "Perry would 56have shut the mine down"; and that MineForeman Ber-nard King Sr. "was outside and had orders to shut itdown now" (Tr. 62). When employee Anderson askedDarnell the results of the election, Darnellsaid it was a10-to-10 tie vote, that it probably was a good thing thatthe Union lost because "the place would not have oper-atedas a union mine," and that Mine Foreman "Kingwas outside with instructions to pull us out and shut theminedown at that time" (Tr. 129). Several dayslater, asemployee Evans credibly testified, King himself told thecrew on the first shift that "we had better thank the guyswho voted againstthe unionfor our jobs" (Tr. 195).On June 13 Foreman Darnell revealed to Kyer thatthe Company had compiledlistsof suspectedunion sup-porters. As Kyer credibly testified, Darnellsaid,"Imadea list,Bernard made a list,Perry madea listof all thepeople they thought voted forand againstthe union.And Perry had thoselists."(Tr. 63.)When Darnell men-tioned such a list to employee Anderson, Anderson "toldhim I didn't care because Mr. Williams already knew Isupported the union" (Tr. 132).On August 17 President Perry Williams himself con-firmed the closure threat. As Kyer was leaving the lamphouse to go to work, he fell in step with Williams be-tween themainoffice building and the shop. Kyer credi-bly testified that he told Williamssomethingto the effectthat "You know the union will be back next year" andWilliams responded, "If they think I won't shut this minedown, they're crazy." (Tr. 64.) The denials and credibil-ity of President Williams and Foreman Darnell are dis-cussed later.Meanwhile employee Puccio, who was the union ob-server at both the elections,was beingcautioned abouthis unionactivity.Assistant Superintendent Khalil en-tered the mine shortly after the election and told Puccio,"You better not make any mistakes because Perry's justwaiting for a chance to fire you" because of all the trou-ble he had caused by "participating in the first NLRBcase to overturn the election and have another one." (Tr.158.)I have considered these closure threats and other state-ments as sheddinglight "on the true character of mattersoccurringwithin the Section 10(b) limitationsperiod."Machinists Lodge 1424 (Bryan Mfg.) v. NLRB,362 U.S.411, 416 (1960).C. Alleged Threats ofDischarge1.Renewed organizational campaignAfter employee Kyer indicated to President PerryWilliams his continued interest in the Union (telling Wil-liamsAugust 17, "You know the union will be back nextyear," as quoted above), union talk at the mine dieddown for several months. But when Williams began re-stricting the use of the employees' "personal days" (in-forming employee Kyer that he could no longer usethem for a scheduled vacation), and withdrew some ofthe sick and floating holiday benefits, the union organiz-ing resumed.Kyer had worked through the normal vacation periodin late June and early July, and had received the vaca-tion pay as provided in the BCOA agreement. On July11he scheduled the second week of deer season (No-vember 28 through December 2) for his vacation by list-ing the floating days he wanted off, as he had done theyear before. He submitted the list to President Williams'secretary,Martha Boring, who said, "I will see thatPerry gets this." (The year before, when Kyer was op-posing the Union, his oral request was granted.) (Tr. 64-65, 67.)On the first day of his vacation, November 28, Kyerwas hunting when Williams' secretary called Kyer's wifeand said that "if Frank wants his job, he must come backto work or he'll be fired." Kyer called Williams at homethat evening and asked him what was the problem. Wil-liams said,"If you don't want to work,Iwill get some-one that does." Kyer protested that he was on scheduledvacation, but Williams said he had not approved it. Kyersaid he turned it in in July and asked why Williams didnot let him know. Williams responded, "Well, I neverget to see you because we're on different shifts." Kyerasked why Williams had not written him a note and Wil-liams said, "Well, be that as it may, if you want to workyou be there tomorrow." (Tr. 65-66.)In this November 28 conversation, President Williamsalso said that Kyer could not have his vacation if it ham-pered production. But when Kyer returned and workedthe rest of the week, "we did dead work, no productionwhatsoever." As a result of this new restriction on usingthese personal days, Kyer missed his 1983 vacation. Hewas paid for the unused sick and floating days as provid-ed in the BCOAagreement. (Tr. 66.)This incident sparked renewed discussion of theUnion, and when Williams on December 31 reduced thenumber of floating and sick days from nine to three, thenew organizational drive was on. Employees Puccio andEvans on the first shift and employees Kyer, Anderson,and Hilling on the second shift were the "outspokenunionsupporters." (Tr. 67-68, 131, 159.)2.Williams' "getting ready" for the UnionItwas in the context of this renewed organizationaldrive that, as roof bolter Kyer credibly testified, Second-ShiftForeman Darnell made statements that not onlythreatened the discharge of employees because of theirunion support but also went further. The statements re-vealed that the Company was already planning the Feb-ruary 24 layoff of union supporters before it eliminatedthe night shift February 20 and that President Williamswas using the layoff as a method of "getting ready" forthe Union in any new election. Evidently Foreman Dar-nell did not realize, when talking about the Company'splans, that Kyer was making notes each night after workof what Darnell was saying (Tr. 120-121).On February 17, the Friday before the Company dis-continued the third shift, Foreman Darnell told Kyerthat the second shift was going to be laid off completelyexcept for a maintenance shift and that his sons JamesandRobert ("Butch"), both with mechanical skills, 57would be retained. On February 20 Darnell told Kyer,"Perry thinks that you are for the union and your nameisgoing to be included in the layoff" (Tr. 70-71).On February 22, in the presence of his helper JosephAmalett, Kyer told Darnell,"You know that the union iscoming back."Darnell stated,"Yes. Perry knows theunion's coming back and he'sgetting ready for it," ex-plaining that"Perry felt the men were working steadyand were getting fat" and ifthey"were to get hungrythey'd be more likely to vote against the union." Darnellstated that "the union men" would be laid off. Kyerasked,"How do you know who you're going to layoff?" and Darnell answered,"Well, Perry still has the listfrom the last time" (referring to the list prepared afterthe second election of suspected union supporters). (Tr.72-73.)Amalett did not testify.About4:30 or 5 p.m. on February 24, the day of thelayoff,Foreman Darnell revealed that his statementsabout laying off union supporters were actually threatsof discharge because the layoffs would be permanent,except possibly Kyer's layoff.Darnell drew Kyer asideand told him"today is going to be the day."He said thatshuttle car operator Mark Varca (an antiunion employee)was getting laid off because"I've turned him in threetimes for drinking myself and [highlift operator-outsideman James]Cowan turned him in once for drinkingalong the road."He said"the other guys are going to belaid off because they're union men and they're not goingtobe hired back,"and added that"Mark probablywouldn'tbe hired back."Then Darnell toldKyer, "Youmay be hired back if you keep your cool and don't blowup and go talk to Perry. . . .as long as you don't runyour mouth about your sick days and your vacation andthe union.. . .Because I told Perry that although JoeAmalett was a good man,you could bolt four placeswhile he bolted one." (Tr.74-75.)3.The Company's defenses;credibilityIn its defense, the Company called two witnesses,PresidentWilliams and Foreman Darnell, who gave vir-tually complete denials of much of the credited testimo-ny. In fact,Williams even denied discussing his testimo-ny with his own attorney. On cross-examinationhe testi-fied (Tr. 232)Q.Mr.Williams, did you look at anything inpreparation for your testimony here today?A. No, ma'am.Q.Did you discuss your testimony with any-body?A. No, ma'am.Q. Not with anybody?A. Nobody.Q. Did you discuss it with your attorney?A. We never went over anything.Williams denied that there was any problem withKyer's vacation(Tr. 213).He denied that any supervisortold him that Varca had a drinking problem and deniedknowing if Varca had that problem,although he admit-ted hearing about it from one of the men (Tr. 222-223).He denied having any input from any supervisor aboutwhom to lay off (Tr. 22) and denied discussing the im-pending layoff at all with his supervisors (Tr. 228). Hedenied ever speaking to any employee about the BCOAagreement (Tr. 37-38). Before revealing that he had beena part owner and superintendent of a union coal miningcompany until 1980, working under the BCOA agree-ment and serving as a company representative on themine committee handling grievances(Tr.39-41),hedenied ever telling employees when hiring them that hefollowed the BCOA agreement except for clothing al-lowance, paid birthdays, and sick or floating days, claim-ing he had never seen or read the agreement (Tr. 33-34).When asked if he had a blacklist hedenied ever seeing"that list," then denied knowing if there is such a list inexistence and denied ever asking his supervisors to makea list of those they thought voted for the Union (Tr.210).He denied making the statement to any supervisorabout workers being fat and getting hungry (Tr. 209-210).Concerning the February 24 layoffs, Foreman Darnelldenied that until quitting time that evening when heopened an envelope from President Williams containingthe names, he had any idea who were being laid off; "Ididn't even know whether mynamewas in there or not"(Tr. 246). He denied telling any employee that Williamshad said something about some of them getting fat andabout going hungry for a while (Tr. 243). He denied pre-paring a list of employees thought to have supported theUnion,claiming"I have no way of knowing" (Tr. 245),although he later admitted that the men never hid howthey felt about the Union (Tr. 262). He denied knowingthat Varca was laid off because of a drinking problem,claiming"This layoff was never discussed with me" (Tr.259).Concerning the 1983 election, Foreman Darnell deniedtelling any employee that if the mine went union, Presi-dentWilliams was going to shut it down, or that a newportal would open on Helen's Run, claiming that he in-stead said that "If this place ever goes union and the mancan'tmake it, he will have to shut it down" (Tr. 243-244).He denied telling any employee that if the minewent union the operation would move to the Williamsmine and reopen, claiming he had heard the Williamsmine would never open (Tr. 246-247). He denied remem-bering if he stated it was lucky that the election ended ina tie "or we'd all be out of a job" (Tr. 245), and deniedtelling any employee that Mine Foreman King had in-structions to shut the mine down if the Union won anelection (Tr. 247). He also denied telling any employeethey should thank the men who voted against the Unionbecause it saved their jobs (Tr. 247).By their demeanor when testifying, both PresidentWilliams and Foreman Darnell appeared willing to givewhatever testimony would help the Company'scause. Idiscredit the denials as fabrications. 584.Finding of threatsOn the credited evidence that Foreman Darnell in-formed roof bolter Kyer February 20, 22, and 24 that heand other employees were being laid off because of theirunionsupport and that Darnell further informed him thatall the layoffs except possibly Kyer's were permanent, Ifind that the Company through this admitted supervisorunlawfully threatened to discharge the employees be-cause of their protected concerted activity in violation ofSection 8(a)(1) of the Act.D. Alleged DiscriminatoryLayoffs1.Staffing of mine before layoffsBefore the February layoffs, there were 9 persons inthe salaried and supervising staff, 1 office secretary, and22 mine employees. The salaried staff were PresidentPerryWilliams and his son Evan, James Boring, JosephBoring, Robert Boring, Robert Darnell Sr., Mike Khalil,Bernard King Sr., and Danny Wood.Williams' secretarywas Martha Boring(who was not related to the otherBorings).Joseph Boring was the assistant superintendent,Khalil was the head electrician,and the foremen of thethree shifts were King, Darnell,and James Boring.There were nine employees each on the productivefirst and second shifts and four employees on the dead-work and maintenance third shift.They are listed belowby their clock number(Tr. 192),showing their seniorityat the mine in the order they were hired(except JamesDarnell,whose clock number is not disclosed in therecord).The initials"EMT" indicate the emergencymedical technician on the shift,"E" indicates that theemployee has the essential skill of electrician,and "Rel"indicates that the employee is related in some way toPresidentWilliams,AssistantSuperintendentBoring,Foreman Darnell,or Foreman King. The names of thelaid-off employees are in all capitals, and the names ofthe five alleged discriminatees are also italicized.FIRST SHIFTSECOND SHIFTTHIRD SHIFTLAID OFF6SteveHarrison (Rel)EMT7James Cowan8Kevin Wood9JAMES PUCCIOFeb 2410WILLIAM EVANSFeb 2412David WrightE13JR KingJr (Rel)14Joseph Amalett15Joseph McDonald16MARK VARCAFeb 2417FRANK KYERFeb 2418JOHN ANDERSONEMT Feb 2419RONALD HILLINGEMT Feb. 2420Dale EagleE23THOMAS GREYNOLDSFeb. 2024MikeWaggy (Rel)JamesDarnell (Rel)26Robert Darnell (Rel)27Robert Menear28ALAN BORING (Rel)EMT Feb 2031Allen Lee33Paul Van Meter2.Elimination of third shiftIt is undisputed that the Company's remining operationwas unsuccessful until the large solid block of coal wasreached in February. The Company was indebted to itsbroker,West Virginia Coals, for about $200,000 inunpaid advances (Tr. 26). When this large area of coalwas reached, the Company decided that it would be ableto save on labor costs by eliminating the entire thirdshift.There would be much fewer belt movements andtherefore less dead work to be performed on the nightshift.No one has questioned the necessity of ending thethird shift. There is a question, however, why the Com-pany retained junior employees from this unneeded shiftand transferred them to another shift, and then 4 dayslater laid off senior employees from the other shifts.Relying on President Williams' inaccurate testimony(Tr. 29), the Company contends in its brief that it "laidoff the entire third shift," but this is not true. On Febru-ary 20 the Company laid off employees Thomas Greyn-olds and AlanBoring,but it transferred employees AllenLee and Paul Van Meter to the first shift (Tr. 76, 83,239).These two transferred employees, Lee and Van Meter,had the lowest seniority in themine.Alan Boring hadthe next lowest seniority. He was laid off even though heis the son of Assistant Superintendent Joseph Boring. Hehad a high accident rate (Tr. 260) and missed over 50workdays in 1983 (Tr. 122). The other third-shift em-ployee laid off, Greynolds, had the next lowest seniorityexcept for relatives on the second shift and one employ-ee,Robert Menear, on the first shift. (Although Menear 59had earlier solicited for the Union, he was not one of theoutstanding union supporters. The Company's claim initsbrief that employeeWilliamEvans characterizedMenear as an "avid union supporter" is apparently basedon the first word of Evans' answer to the question, "Yousay Bob Menear was an avid union supporter on thesecond go round when the election came up?" Theanswer was "Yeah, he talked like he might be for theunion." (Tr. 200.))Thus the Company eliminated the third shift, but it re-tained and transferred the two least senior employees inthe mine. Having inaccurately contended in its brief thatit "laid off the entire third shift," the Company offers noexplanation why it retained its two newest employees in-stead of simply laying off the entire low-seniority crewon the unneeded shift.It is of course true that the Company was not boundby the seniority provisions in the BCOA agreement, re-quiring employers to recognize seniority if the employeesare qualified.The Company's contention is not true,however, that "There has never been a seniority system,express or implied" at the mine. President Williams hadworked under the BCOA agreement many years, he hadorally agreed to follow the wages and certain other ben-efits in the agreement, and the Company followed apractice of posting a bid sheet for employees to bid onjobs (Tr. 53, 101, 137, 152). The seniority list (the clocknumbers in the order the employees were hired) isposted both in the office window and in the lamp housewhere the miners pick up their lights (Tr. 192-193). Em-ployee John Anderson bid on the job of shuttle car oper-ator and about a year later, on a job of miner operatorhelper, and he was granted each of the jobs on the basisof his seniority. Employees Kevin Wood and Dale Eaglebid on the roof bolter helper job, and the job was award-ed to Wood because he was the senior quality bidder. (IdiscreditWilliams' claim that "Not that I know of' doesthe Company have any seniority policy (Tr. 27), and that"I don't think we ever did I don't remember of it" whenasked if employees are permitted to bid on jobs (Tr. 34).)Because of the Company's practice of temporarily clos-ing down the mine from time to time, retaining all theemployees, the question of recognizing seniority in a par-tial layoff had never arisen.The question is not whether the Company had theright to ignore seniority in layoffs, although it recog-nized seniority in job bidding. It was not bound by theBCOA agreement and it clearly had the right to ignorethe seniority provisions in that agreement. The questioninstead is whether it decided to retain its newest employ-ees from the third shift as part of a maneuver to discrimi-nate against union supporters when it laid off senior em-ployees 4 days later.3.Layoffof senior employeesa.Temporary closing of second-shift productionBefore the February 24 layoff of six senior employees,theCompany had operated both the first and secondshifts (each with a nine-man crew) to produce the 5000tons of low-sulfur coal for the power plant. Normallyproduction on the second shift was as much as 20 to 25percent higher than on the first shift (Tr. 55) becauseSecond-Shift Foreman Darnell "would produce coal atall costs," leaving more of the dead work for the nightand morning shifts to perform (Tr. 174). (Although Dar-nell denied telling the second-shift employees to leavethe dead work and get the production done first (Tr.250), he finally admitted that he preferred to have themmine coal than to do dead work (Tr. 252).)As discussed above, on February 17 Foreman Darnellrevealed to roof bolter Kyer that the second shift wasgoing to be laid off completely except for a maintenanceshift.On February 24 Darnell revealed that the Compa-ny intended to resume second-shift production by in-forming Kyer, "You may be hired back . . . . as long asyou don't run your mouth about . . . the union" becauseDarnell had informed PresidentWilliams thatKyer"could bolt four places" while Amalett (the antiunionroof bolter helper who was not being laid off) "boltedone11The temporary closing of the second-shift productiondid occur. At quitting time on February 24 the Companylaid off four second-shift employees (antiunionemployeeMark Varca and outstanding union supporters Kyer,John Anderson, and RonaldHilling) and transferred oneemployee (Joseph McDonald) to the first shift,retainingonly outsideman JamesCowan,antiunionemployeeAmalett, and James and Robert Darnell (Foreman Dar-nell's sons) on the second shift. The only employees laidoff from the first shift were the twooutstanding unionsupporters,miner operatorJamesPuccio (the union ob-server at both elections) and William Evans, his helper.When President Williams gave Puccio his layoff slip atquitting time, as Puccio credibly testified, "I asked Mr.Williams why I was being laid off and persons with lesssenioritywere not. His reply was that they had to cutback and that was the way it was supposed to be." (Tr.170-171.)The next week the Company recalled two employees,enabling it to resume some production on the secondshift. It first recalled an emergency medical technician,who must be present on each shift. It had laid off theonly EMT on the second shift, shuttle car operator Hill-ing.But instead of recalling union supporter Hilling tohave both an EMT and a shuttle car operator on dutyfor resuming production, and instead of recalling unionsupporter Kyer, who was not only its highest producingroof bolter but also a versatile employee on other jobs inthe mine (Tr. 81), it recalled two others. One was shuttlecar operator Mark Varca, the antiunion employee withthe drinking problem. (As discussed above, Darnell toldKyer before the February 24 layoff that Varca was beinglaidoff because "I've turned him in three times fordrinking myself' and that "Mark probably wouldn't behired back.") The other one recalled was the junior em-ployee Alan Boring, the third-shift general inside laborerand roof bolter (Tr. 81) who had been laid off February20 from the third shift after he had missed over 50 work-days the year before. Production of coal was resumed onthe second shift when needed (Tr. 231). 60Thus, when temporarily closing down production onthe second shift, the Company eliminated all five of theoutstanding union supporters from the mine.It retainedthree of the four junior employees on the unneeded thirdshift (transferring the two newest employees to the firstshiftand recalling the next junior employee to thesecond shift)and recalled the one laid-off antiunion em-ployee despite his drinking problem.b.Neither seniority nor ability followedMiner operator Puccio and miner operator helperEvans were fourth and fifth on the posted seniority list.Both were laid off from the first shift despite their highseniority and their wide expenence in performing otherjobs in themine(Tr. 189, 193-194).The other three laid-off union supporters, Kyer, An-derson,and Hilling, were 11th through 13th on the se-niority list,with higher seniority than eight or nine otheremployees (depending on when James Darnell washired).One of these junior employees, Greynolds, waslaid off February 20 and was not recalled. Dale Eaglehad an essential skill of electrician,and Mike Waggy andRobert Darnell,as well as James Darnell,were relatives.The remaining four were the least senior employees inthe mine, Robert Menear and the three employees fromthe discontinued third shift, Alan Boring, Allen Lee, andPaulVan Meter. All four were retained, despite thehigher seniority of Kyer and Anderson, who had wideexperience in performing other jobs in the mine(Tr. 81,125), and Hilling, who was both an EMT and a shuttlecar operator, a required job when production was re-sumed on the second shift.It istherefore clear that although the Company fol-lowed the seniority provisions in the BCOA agreementfor job bidding, it did not follow seniority February 24when it laid off the five leading union organizers. Theevidence is also clear that even if seniority had beencompletely ignored, at least three of the five union sup-porters,Kyer, Hilling, and Puccio, would have been re-tained.It is undisputed, as Kyer credibly testified, that Fore-man Darnell told him that he was "the best bolt man"Darnell ever had (Tr. 82). And as found above, Darnellrevealed to Kyer on the day of the layoffs that Darnellhad advised President Williams that Kyer could operatethe roof bolter four times as fast as the more senior (an-tiunion) employee Joseph Amalett, whom the Companywas retainingto do the bolting. I find that if the Compa-ny had been primarily concerned with higher produc-tion, it would have retained Kyer because of his greaterabilityShuttle car operatorHilling wasthe only EMT on thesecond shift, and a shuttle car operator was required forsecond-shift production. Yet the Company on February24 laid off both Hilling and the antiunion employeeVarca, the more senior shuttle car operator who was notan EMT, and recalled Varca the next week despite thisdrinking problem.The third employee who was laid off despite his supe-rior ability was first-shift miner operator Puccio. He wasnot only oneof the fiveoutstanding union supporters atthe time of the layoffs, but he had been the union observ-er at both the elections. It is undisputed that after thesecond election,Assistant Superintendent(now HeadElectrician)Khalilwarned him that he had better notmake any mistakes as President Williams was "just wait-ing for a chance to fire you" because of Puccio's role inhaving the first election set aside and a second electionheld, as discussed above.Puccio was one of the most experienced employees onthe job.Since his employmentinFebruary1981, soonafter themine opened,he had worked on every job(except certified electrician)at the mine site,includingthe jobs of roof bolter,outside man,shuttle car operator,beltman,mechanic,and welder(Tr. 152,189).He wasthe regular operator of the continuous mining machineon the first shift,and PresidentWilliams at one pointconceded having no problems with him "insofar as theway he ran a shift, or did his job" (Tr. 217), with onepurported exception discussed later. As Puccio crediblytestified,he had never received any warnings about hiswork,or about his attitude or attendance,or concerningany other aspect of his employment (Tr. 154-155, 173,182).Yet,PresidentWilliams summarily laid Puccio offwithout explanation.Williams replaced him with formerminer operator McDonald,who had previously workedforWilliams in a union mine,for a total of about 14years.AlthoughMcDonald had remarked that hewanted to see the Union come back because he hadabout 4 years to go for retirement, he was not an activeunion organizer. (Tr. 58-59.)McDonald had been ill and absent from work. Sincehis return to the second shift,he had been working as aminer operator helper,although still rated as an operator.(Tr. 58, 221-222.) Foreman Darnell admitted at onepoint that McDonald"veryseldom"ran the miner (Tr.255).Aftergiving this positive,unequivocal testimony,Darnell appeared eager to change his testimony to sup-port the Company'scause and claimed that McDonaldran the miner about half the time. I discredit this changein testimony and find,in accordance with other evi-dence,that Foreman Darnell's son Robert was the regu-larminer operator on the second shift and that McDon-ald and Darnell's son James merely substituted on theminer from time totime (Tr. 24-25, 54, 58, 71, 173).Thus, despite union observer Puccio's ability, wide ex-perience,and satisfactory work on the continuous miningmachine,theCompany replaced him with a formerminer operator who was no longer operating the miningmachine regularly because of his health but who was lessardent in his union support.c.The Company's defenses1.The Companycontends in itsbrief that the layoffswere not permanentand that theywere"only temporarylayoffs brought about by pooreconomic conditions."Thereismuch evidence to the contrary.As found,Second-ShiftForeman Darnelltold roofbolter Kyer toward the beginningof the shifton the day 61of the February 24 layoffs that union men were beinglaid off and, except possibly Kyer, "they're not going tobe hired back." By the time of trial, about 3-1/2 monthslater, none of the union supporters had been recalled de-spite the need for additional employees on the secondshift.The layoff of three union supporters (Kyer, Anderson,and Hilling)and oneantiunionemployee (Varca) fromthe second shift left the shift without enough workers toproduce any coal and without an employee certified asan EMT. If the Company had recalled Hilling (who wasboth a shuttle car operator and an EMT) and Kyer (whowas the highest producing roof bolter and a versatile em-ployee in performing many jobsin the mine),the needfor additional employees would have been filled withoutrecalling unsatisfactory or less qualified employees. In-stead, the Company recalled the laid-off shuttle car oper-ator Varca, who had the drinking problem and who wasnot an EMT, after firstrecalling asan EMT employeeAlan Boring, who had been laid off earlier from thethird shift following his excessive absenteeism. Evenwhen Foreman Darnell continued to have a problemwith Varca's drinking after his recall (Tr. 259), the Com-pany still retained him on the job instead of recallingHilling.In aneffort to explain why the Company would recallAlan Boring, the Company's brief inaccurately states that"Mr.Williams testified that he chose to call back Mr.Boring based on Mr.Boring'sEMT qualification andoverall experience with each and every job associated with adeep mine."(Emphasis added.) Williams did not testifythathe choseBoringfor recall because of Boring's"overall experience with each and every job associatedwith a deepmine."(Alan Boringwas a general inside la-borer on the midnight shift and he had done some roofbolting.)Williams merely testified what Boring did whenrecalled and assigned to the second shift (Tr. 16).A. Well, if theyhave to bolt any he does that, orwhatever there is to do.Q.Well,maybeIshould ask: Is there any jobthat he doesn't do?A.Well, you'd have to ask his foreman aboutthat because they clean up and have everythingreadyfor the next day.Alan Boring clearly was not the highly qualified, high-producing employee that Kyer was.Again on April 30 the Company demonstrated that itconsidered the laid-off union supporters to be permanent-ly laid off. Instead of recalling Puccio, who was fullyqualified to replace outside man James Cowan when hequit, it hired a new employee Frederick Boring (whowas not related to President Williams or any of his su-pervisory staff).2.Relying on President Williams' inaccurate testimo-ny, the Company contends in its brief that because lesscleanup and maintenance was necessary after the solidblock of coal was reached, the Company (on February20) "laid off the entire third shift." To the contrary, asfound above, it laid off only two of the four employees(recalling one of the two to the second shift). Havingrelied on the inaccurate testimony, the Company offersno explanation why it transferred the other two thirdshift-employees (the newest employees in themine) tothe first shift,increasingthe crew from 9 to 11 employ-ees Ialso note that, without explanation, the first shiftremainedoverstaffed following the February 24 layoffs.After laying off union supporters Puccio and Evans andtransferring inMcDonald, the Company retained 10 em-ployees on the first shift (Harrison, Wood, Wright, King,McDonald,Eagle,Waggy,Menear,Lee,andVanMeter), one more than the 9 employed before the reduc-tion in the amount of dead work, cleanup, and mainte-nance work.3.The Company contends that the first and secondshifts "wererealignedto create the most cost efficientcrews." To the contrary, it is clear that when the Com-pany laid off the fiveunionsupporters and the one an-tiunion employee February 24, it was closing down pro-duction completely on the second shift, converting itintoamaintenanceshift (as Foreman Darnell told em-ployee Kyer February 17 that the Company planned todo). It was not until the Company had the union sup-porters off the payroll that the Company restored someproductive capacity on the second shift by recalling theantiunionemployee with the drinking problem and thelaid-off third-shift employee who had the highaccidentrateand an absentee record of over 50 workdays theyear before. Still the shift was understaffed for full pro-duction, having only six employees in the crew (Cowan,Amalett,Varca, James Darnell, RobertDarnell, andAlan Boring), three :ewer than before.4.The Company contends that the layoff of antiunionemployee Varca and theretentionof union supportersKevinWood, McDonald,andMenearshow that thelayoff of the five alleged discriminatees (the outstandingunionsupporters) was not discriminatory.In making thiscontention the Company ignores the fact that Varca wasrecalled after a few days, that Wood was the third mostsenioremployee, and that McDonald and Menear werenot leading union organizersat the time.5.The Company contends that because of PresidentWilliams' "past experience with Mr. McDonald" and thehigher production on the second shift, Williams decidedto move McDonald to the first shift and "By doing this,he was forced to lay off Mr. James Puccio," the first-shiftminer operator. This contention clearly has nomerit.Because of poor health, McDonald was no longerthe regularmineroperator on the second shift and hevery seldom ran the miner. Moreover, it was the shiftforeman, not McDonald, who was responsible for thehigher production on the second shift. Foreman Darnell"would produce coal at all costs," leaving more of thedead work for the night andmorningshifts to perform.Although not mentioned in the Company's brief, Presi-dentWilliams at one point conceded having no problemswith Puccio as the first-shift miner operator "insofar asthe way heran ashift, or did his job," testifying, "Notanymore than advancing beyond roof control bolts" (Tr.216-217).Williams claimed that sometime in the past, "Idon't remember the date" (Tr. 217), Foreman King told 62him that Puccio advanced with the miner beyond theroof bolts once or twice(Tr. 228).ButWilliams hadnever mentioned this to Puccio,and nobody suggestedthat Puccio should be laidoff for it.Puccio crediblydenied being personally warned about cutting beyondthe bolts. He was aware,however,that cutting beyondthe bolts had occasionally happened on the second shiftwhen the regular miner operator Robert Darnell, orsometimeMcDonald or James Darnell, operated themining machine(Tr. 172-173).Roof bolter Kyer credi-bly testified that he had seen the two Darnells andMcDonald cutting beyond the bolts without being disci-plined,aswhen cleaning out 3 or 4 feet of "gob" (non-coal matter)to get back into the coal(Tr. 118-120). Although Kyer worked on the shift following Puccio'sshift,he had never seen Puccio take the miner beyondthe bolted area(Tr. 102).In any event,Williams did notmention cutting beyond the bolts when he summarilylaidPuccio off. I find that this was raised later as anafterthought.Having found above that Puccio had superior abilityto operate the continuous mining machine,that he wasnot only one of the five outstanding union supporters butalso the union observer at both the elections, that one ofthe supervisors had warned him that President Williamswas "just waiting for a chance to fire" him for his part ingetting the first election set aside,and that the Companyreplaced him with a former miner operator who was nolonger operating the mining machine regularly becauseof his health but who was less ardent in his union sup-port, I find that the purported reasons for laying Pucciooff were pretextual.6. In developing its economic defense,the Company initsbrief argues that it"was necessary to produce evenlarger quantities of coal" to reduce the cost per ton ofcoal, and that the statistics regarding production "con-firmed the wisdom of Mr. Williams' decisions" in layingoff the employees and realigning the shifts. The Compa-ny argues that"First of all,the first shift is now produc-ing as much,if not more,than the second shift and bothshifts have now increased their level of production. Acomparison of the total monthly tonnage figures revealedthat a good month in 1983 was 5000 tons.For the monthof May 1984 alone," the Company"produced approxi-mately 8500 tons."These arguments are at least misleading.The reason"a good month in 1983 was 5000 tons" wasthat the Company made the practice of temporarily clos-ing the plant after the 5000 tons of low-sulfur coal wasproduced for the Riversville Power Plant.As PresidentWilliams admitted on cross-examination(Tr. 231),Q. Now, in the past, say in 1983, didn't you, afteryou had mined your five thousand tons to supplythe power plant, shut down for a couple of days atthe end of the month?A. We did, no place for it to go.When asked "do you mine coal beyond the orders youhave for coal in a particular month?" Williams answered,"Not unless it's high sulfur. If it is, we have to get out ofitbeforewe can start back to Riversville." (Tr. 230.)(Earlier he had testified that the high-sulfur coal is soldthrough hisbroker WestVirginiaCoals,that it is harderto sell,and that "I've had it to lay up there for two orthree weeks at a time,couldn't move it" (Tr. 36-37).)Thus,both before and afterthe Februarylayoffs, theCompany produced 5000 tonsof low-sulfur coal for thepower plant.It does not mine coal beyond that amountunless it has other orders or unless it strikes high-sulfurcoal.When questioned by company counsel on direct exam-ination,PresidentWilliams testified that production hadincreased,but he did not reveal whether the increase waslow- or high-sulfur coal(Tr. 211, 218).Q.When you made the change with the layoffsin February of '84 and the restructuring of the workshifts, did you increase your production?A. We did.Q. How much?A.Lastmonth we-month of May we runeighty-five hundred tons.Q. Okay. And what wasan average tonnage, sayin '83?A. Couldn't have been more than five thousandtons.On cross-examination he implied that the extra produc-tion of 3500 tons of coal in May was high-sulfur coal,and not coal produced under contract, because he testi-fied that "we was just lucky that we got rid of this coalin the month of May. Now, this month [June] I thinkthat five thousand tonsisallwe're going to be able toget rid of." (Tr. 230-231.)In any event, before the February 24 layoff when eachof the first and second shifts was staffed withnine em-ployees and when the Companywas miningin previous-ly tunneledareas(with much dead time caused by fre-quent belt movements), the Company always coveredthe monthly requirement of 5000 tons of low-sulfur coalfor the power plant (Tr. 230), mined whatever high-sulfur coal they found to get it out of the way, andsometimeshad to shut down the mine at the end of themonth for lack of orders. Undoubtedly if the Companyhad been able to obtain additional orders when itreached thelarge areaof solid coal in February, the pro-duction could have been increased with the two produc-tivecrews, each fully staffed with the experienced,senior employees, working without the excessive deadtime caused by the frequent belt movements.Moreover, it is obvious that on February 24 PresidentWilliams reduced the productive capacity of the minerather than increased it. He temporarily stopped produc-tion on the second shift by laying off and transferringfive of the nine employees, leaving only one outside manand three employees to work in the mine. He laid offfrom the two shifts five senior employees (the leadingunion supporters), including the highly qualified miner 63operator Puccio from the first shift and the highly pro-ductive roof bolter Kyer from the second shift. He re-placed Puccio with miner operator helper McDonaldfrom the second shift, although McDonald had beenunable because of ill health to work regularly in hisformer position of miner operator. He failed to recallKyer and union supporter Hilling whentheywereneeded to resume production on the second shift. He re-called instead general inside laborer Alan Boring, a lessqualified employee whom he had laid off February 20from the third shift following an absentee record of over50 workdays the year before, and also the antiunion shut-tle car operator Varca, whom he had laid off because ofa drinking problem.After all the realigning was finished,Williams had increased the crew on the first shift from 9to 10 employees, had decreased the crew on the secondshift from 9 to 6 employees (presumably leaving it under-staffed for full production), had replaced 3 of the 5 laid-off senior union supporters with the least senior employ-ees from the discontinued third shift, had retained thenext junior employee Menear on the overstaffed firstshift,and had retained on the second-shift employeesAmalett and Varca, who were either less productive orless satisfactory thanKyerand Hilling.In arguing that Williams'decisions were wise because"First of all, the first shift is now producing as much, ifnot more, than the second shift," the Company ignoresnot only the fact that the number of employees was in-creased to 10 on the first shift and reduced to 6 on thesecond shift, but also Williams' admission that althoughthe two shiftsare running, the second shift does not runall the time, "They do repair work and stuff like that"(Tr. 231).I am not persuaded by these misleading arguments thatthe layoff of the union supporters and the realigning ofthe productive shifts were "due to business and econom-ic changes" as the Company contends in its brief. To thecontrary, I find that the February 24 layoff of the unionsupporters was not designed to get more coal per man asWilliams claimed.7.At the trial, President Williams claimed that he wasable to conclude who was to be laid off and who wasnot because "I just knew the men, which ones I neededand which ones I didn't," that "all we could go by isproduction,"and "Ipick the ones that produce the mostcoal" to keepon the job (Tr. 22, 217-218).He did not reveal how he obtained this informationabout the individual employees. He is not in the minemuch to observe the men working (Tr. 227). "If every-thing's okay" he goes home at noon, and he is not at themine "too often" at the 3 p.m. starting time for thesecond shift (Tr. 225). He claimed he could tell who wasproductive by reading the production reports in themorning,but they showed production for the wholeshift, not how well individual employees were working.He claimed, however, that "when they run any produc-tion in any amount, why, everybody's got to be working.One man can't lay down." (Tr. 228-229.) He also madethe discredited claims that he had no input from any su-pervisor about whom to lay off and that he did not dis-cuss the impending layoff at all with his supervisors.As justificationfortransferringmineroperatorMcDonald from the second to the first shift and layingoff miner operator Puccio and miner operator helperEvans, PresidentWilliams appeared to imply (in agree-ment with his counsel) that employee McDonald was re-sponsible for the higher production on the second shift.He testified, in answer to questions by the companycounsel on direct examination (Tr. 213),Q. . . . Can you tell us whether or notMcDon-ald's shiftwas more productive than Puccio's shift?A. It . . . was. And they turned in the shuttlecars they loaded and they're rated at five tons and ahalf per car.Q. Okay. Was thesecond shiftwithMr.McDon-ald as an operatorsubstantially better thanMr. Puc-cio's shift?A. Oh, yes. [Emphasis added.]Despite the wording of the questions, McDonald was notaminer operator responsible for production on thesecond shift. In the first place, Foreman Darnell was re-sponsible for the higher production, because he extendedthe production time by leaving more of the dead workfor the night and morning shifts to perform (Tr. 174). Inthe second place, McDonald would not have been re-sponsible for the higher production anyway because hewas working as a miner operator helper and very seldomran the continuous mining machine.Williams offered no explanation for not picking Kyer,Anderson, and Hilling-all of whom worked on thehigher producing second shift-as "ones that producethemost coal" to keep on the job. He knew that roofbolterKyer was a top producer because, as ForemanDarnell informedKyer just before his February 24layoff, Darnell had told Williams that Kyer "could boltfour places" to one over roof bolter helper Amalett, theantiunionemployeewhom Williams retained whenlaying off Kyer.After weighing all the evidence and considering theabsence of any plausible explanation for not picking thefive union supporters as "ones that produce the mostcoal" to justify their retention on the job, I reject theCompany's contention that they were laid off "to de-crease the cost per ton of coal." I discredit PresidentWilliams' claim that he just knew he did not need thesemen because "all we could go by is production." (Asfound above, he appeared willing to give whatever testi-mony would help the Company's cause.)The Company's brief does not assert any otherreasonsfor the Company's laying off the union supporters. Itcontends that after the Company "allowed thefloatingand sick days, it was found that the men took advantageof the benefit it had awarded." The brief givesas exam-plesAnderson'sadmissionthathe had exceeded thenumber of sick and personal days allowed (Anderson tes-tifying (Tr. 134-135) that he had the flu and was off 1day more than the 9 days allowed), that Hilling "hadused up all nine of his sick and floating days" (as he was 64entitled to do), and that Kyer attempted "to use a combi-nation of his vacation and floating days to go huntingwithout approval by Mr. Williams" (and was paid for theunused personal days, as discussed above). The brief citesthese examples to justify the Company's reduction of thenumber of floating and sick days from nine to three, notto justify laying off the union supporters.8.Finally the Company contends that "It was nearlyeight and one-half months after the second union electionand the date of the allegedly discriminatory layoffs," that"the NLRB has consistently held that the timing .. . re-mains one of the singularly most important elements ofcircumstantial proof in an unfair labor charge," and thatthis 8-1/2-month time lapse "is clearly too long to sup-port" the alleged violations.The Company furtherargues in its brief, "We shudder to consider the vocaliza-tion that would emanate from the claimants had theseeconomic layoffs followed closely on the heels of anelection defeat or shortly preceding the eligibility periodfor a new one."Inmaking these arguments, the Company completelyignores the fact that the renewed union organizationaleffort began nearly 2 months earlier, the fact that thelayoffs occurred about 3-1/2-months before a new elec-tion could be held, and the credited testimony that onFebruary 22, 2 days before the layoffs, roof bolter KyertoldForeman Darnell, "You know that the union iscoming back," and Darnell responded that President Wi-liams "knows the union's coming back and he's gettingready for it."d.Concluding findingsIn two earlier union organizing campaigns at this pre-viously mined deep coal mine, the Company repeatedlythreatened to close the mine if the employees voted forthe Union. After the second election, in which there wasa tie vote, the Company prepared lists of employees sus-pected of supporting the Union.The third organizational campaign began around theend of 1983. In February, when a large solid block ofcoal was reached, enabling the Company to discontinuethe third shift, Second-Shift Foreman Darnell revealedto roof bolter Kyer that President Williams was "gettingready" for the Union in the campaign. Not realizing thatKyer was making notes each night after work of whatDarnell was saying about the company plans, Darnell re-vealed that Williams was going further than eliminatingthe unneeded third shift (an action that is not alleged tobe unlawful). Williams was also planning to lay off unionsupporters permanently, using his list of suspected unionsupporters.Darnell also revealed how Williams plannedto carry out the layoffs, by temporarily reducing thehigher producing second shift to a maintenance shiftwith a skeleton crew.In carrying out these plans, President Williams firsteliminated the third (midnight) shift February 20. But in-stead of laying off the four low-seniority employees, ittransferred the two newest employees to the first shift,increasing the crew from 9 to 11 employees. On Febru-ary 24 Williams reduced the number of employees on thesecond shift from nine to four, temporarily ending itsproductive capacity. He did this by transferring one em-ployee to the first shift and by laying off four senior em-ployeesOne of the four was an antiunion employeewhom Williams recalled the following week despite theemployee's continuing drinking problem. EarlierWil-liams recalled one of the two laid-off third-shift employ-ees despite that employee's low seniority and high absen-teeism (over 50 workdays in the last year). These two re-called employees enabled the Company to resume someproduction on the second shift (with six employees in-stead of a full crew of nine employees).The other three employees laid off from the secondshift, and the two laid off that day from the first shift,were the five outstanding union supporters in the mine.Williams did not recall any of them. On April 30, whenone of the second-shift employees quit, Williams hired anew employee instead of recalling the fully qualifiedunion supporter who had been the union observer atboth the elections.When laying off the five union supporters, PresidentWilliams followed neither seniority (as he did for jobbidding) nor ability and qualifications. Previously theCompany had always retained all the employees andclosed the mine temporarily if the production goal wasreached ahead of schedule.One result of the layoffs, transfers, and recalls was thatall the known antiunion employees were retained and allfive of the most active union organizers were eliminatedabout 3-1/2 months before a third election could be held(preventing an election as planned). Another result wasthat senior employees were permanently laid off and em-ployees who had lower seniority or were less qualifiedor less satisfactory were retained. The third result was animbalance in the staffing of themine.Before the laycffsand realignment of the shifts, two productive crews ofnine employees each on the first and second shifts hadsucceeded in always covering the monthly requirementof 5000 tons of low-sulfur coal for the power plant cus-tomer. After the changes were made, the first shift wasoverstaffed with 10 instead of 9 employees (including the2 newest employees from the third shift), and the secondshiftwas understaffed with only 6 instead of 9 employees(including the employees with the drinking and absentee-ism problems). This imbalance in the staffing, and the re-placement of more qualified and experiencedsenior em-ployees with less qualified or less satisfactory employees,undoubtedly reduced the efficiency of the two crews inincreasing production after the solid block of coal wasreached.Ifind that the evidence is overwhelming that Presi-dentWilliams was discriminatorily motivated when helaid off the five outstanding union supporters February24.His conductin retainingthree of the four junior em-ployees from the unneeded third shift and realigning thefirst and second shifts was clearly a maneuver to effectu-ate the plans previously reported by Foreman Darnell toroof bolter Kyer that Williams was "getting ready" fortheUnion in the election campaign by permanentlylaying off union supporters. 65Having overruled the Company's economic and otherdefenses, I find that in the absence of a discriminatorymotivation Williams would not have laid off any employ-ees from the first and second shfits (except possibly theantiunion employee with the drinking problem), and thatif any of the productive employees had been laid off foreconomic reasons, none of the five senior union support-ers would have been included in the layoff.I therefore find that by laying off the five union sup-porters, the Company violated Section 8(a)(3) and (1) ofthe Act.CONCLUSIONS OF LAW1.By discriminatorily laying off John Anderson, Wil-liamEvans,Ronald Hilling, Frank Kyer, and JamesPuccio February 24, 1984, because of their support ofthe Union, the Company engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Act.2.By threatening to discharge employees because oftheir protected concerted activity, the Company violatedSection 8(a)(1).REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent, having discriminatorily laid off fiveemployees, must offer them reinstatement and make themwhole for any loss of earnings and other benefits, com-puted on a quarterly basis from date of layoff to date ofproper offer of reinstatement, less any net interim earn-ings, as prescribed in F.W. Woolworth Co.,90 NLRB 289(1950), plus interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977). Because of the Respondent's egre-gious misconduct, demonstrating a general disregard forthe employees' fundamental rights, I find it necessary toissue a broad order, requiring the Respondent to ceaseand desist from infringing in any other manner on rightsguaranteed employees by Section 7 of the Act.HickmottFoods,242 NLRB 1357 (1979).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Pittsburgh Coal Works, Monongah,West Virginia, its officers, agents, successors, and as-signs, shall1.Cease and desist from2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(a)Laying off or otherwise discriminating against anyemployee for supporting United Mine Workers of Amer-ica,District 31, or any other union.(b)Threatening to discharge any employee for sup-porting a union.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.12.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer John Anderson, William Evans, Ronald Hill-ing,Frank Kyer, and James Puccio immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights or privi-leges previously enjoyed, and make them whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against them, in the manner set forthin the remedy section of the decision.(b) Remove from its files any reference to the unlawfullayoffs and notify the employees in writing that this hasbeen done and that the layoffs will not be used againstthem in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility near Monongah, West Virginia,copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the RegionalDirector for Region 6, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically found.3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board." 66APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the NationalLabor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT lay off or otherwise discriminate againstany of you for supporting United Mine Workers ofAmerica, District 31, or any other union.WE WILL NOTthreaten to dischargeany employee forsupporting a union.WE WILL NOTin any other manner interferewith, re-strain,or coerce you in the exercise of the rightsguaran-teed you by Section 7 of the Act.WE WILL offer John Anderson, William Evans,Ronald Hilling, Frank Kyer, and James Puccio immedi-ate and full reinstatement to their former jobs or, if thosejobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other benefitsresultingfrom their discharge, less any net interim earn-ings,plus interest.WE WILL notify each of them that we have removedfrom our files any reference to his layoff and that thelayoff will not be usedagainst himin any way.PITTSBURGHCOAL WORKS 67THIS PAGE LEFT BLANK INTENTIONALLY.